Case 3:19-cv-00813-REP Document 57-1 Filed 06/04/20 Page 1 of 3 PageID# 3097




                           Exhibit 1
Case 3:19-cv-00813-REP Document 57-1 Filed 06/04/20 Page 2 of 3 PageID# 3098



                                                                     Page 1

1                        IN THE UNITED STATES DISTRICT COURT
2                        FOR THE EASTERN DISTRICT OF VIRGINIA
3                                   RICHMOND DIVISION
4                               ~~~~~~~~~~~~~~~~~~~~
5       CHMURA ECONOMICS & ANALYTICS, LLC
                           Plaintiff
6
                          vs.                        Case No.   3:19-CV-00813
7
8       RICHARD LOMBARDO
                         Defendants
9
10                                 ~~~~~~~~~~~~~~~~~~~~
11
12                              REMOTE VIDEO DEPOSITION OF:
13                                CHRISTINE CHMURA, PH.D.
14
15                                         Taken on:
16                                      May 1, 2020
                                         11:00 a.m.
17
                                           Taken at:
18
                                    McGuire Woods, LLP
19                                     Gateway Plaza
                                   800 East Canal Street
20                                      Richmond, VA
21
22
23                      Kelliann D. Linberg, RPR, Notary Public
24
25

                                    Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
Case 3:19-cv-00813-REP Document 57-1 Filed 06/04/20 Page 3 of 3 PageID# 3099



                                                                    Page 95

1                Q.     Okay.   So what occurred after you talked to
2       -- after you had your conversation with counsel, what
3       occurred next?
4                A.     I believe the letter went out to Rick
5       requesting that he send back the information.                  I
6       believe we offered him maybe 10,000 as a severance.
7                Q.     At that point, was Mr. Lombardo on unpaid
8       leave?
9                A.     He was not -- I don't remember if it was
10      unpaid or not, but he certainly wasn't working.                    But he
11      was still -- he had not been fired yet.
12               Q.     Why did Chmura decide to terminate
13      Mr. Lombardo's employment?
14               A.     Well, certainly, we saw from the pattern of
15      his work relationship with us, that, one, greater
16      distrust was occurring over time.                  But when you get to
17      the point that someone says, "I am going to take your
18      book of business and sell it to the competition, I am
19      going to put you out of business, I am going to screw
20      you," I think any reasonable minded person would fire
21      someone at that point.
22               Q.     In the days leading up to those reported
23      statements, what had occurred?
24               A.     Can you be more --
25                      MR. SATTERWHITE:         Object to the form.

                                Veritext Legal Solutions
     www.veritext.com                                                  888-391-3376
